The opinion'of the court was delivered by
Knox, J.
We see no good reason for reversing the judgment of the Common Pleas upon the special verdict. Where a supervisor has a claim against his township for services rendered, or money expended, it should be presented to the auditors for allowance, and- if refused his only remedy is by appeal to the Court of Common Pleas. A common law action will not be, as there is a specific remedy provided by statute. The money claimed in this suit was paid partly in February and the balance in May, 1849. A settlement of the plaintiff’s account as supervisor was made by the township auditors in March, 1849, and a small balance was paid to him and. his co-supervisor at the settlement in March, 1850. No claim was made at the'settlement in March, 1849, for the money now in controversy; but in March, 1850, when the auditors met to settle the account of the township officers, the plaintiff presented his claim and the auditors declined to allow it, or act upon it, and made no entry of it, but, at the same time, allowed a small claim made by him and his colleague.
From the refusal of the auditors to allow this claim when presented in March, 1850, the, supervisor should have appealed within the time allowed by law, if he desired to make good his demand for the money in controversy. It is probably now too late to raise the question in any form.
Judgment affirmed.